            Case 1:20-cv-04979-LGS Document 23 Filed 08/28/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 INTERNATIONAL ASSOCIATION OF                                 :
 BRIDGE, STRUCTURAL, ORNAMENTAL                               :
 AND REINFORCING IRON WORKERS                                 :    20 Civ. 4979 (LGS)
 UNION LOCAL 361 and TRUSTEES of the                          :
 IRON WORKERS LOCALS 40, 361 & 417                            :         ORDER
 UNION SECURITY FUNDS,                                        :
                                            Plaintiffs        :
                                                              :
                            -against-                         :
                                                              :
 LOW-BID INC., PREMIER STEEL INC., J.                         :
 MCNULTY ENTERPRISES and GEORGE T. :
 MCNULTY,                                                     :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, an initial pretrial conference is scheduled for September 3, 2020, at 10:30

a.m., and the Order, dated July 15, 2020, required the parties to file a joint letter and proposed

case management plan no later than seven days before the initial pretrial conference (Dkt. No.

18);

        WHEREAS, on July 10, 2020, Plaintiffs filed affidavits of service (Dkt. Nos. 14, 15, 16,

17) stating that Defendants were personally served with the Complaint on July 9, 2020;

        WHEREAS, Defendants were required to respond to the Complaint by July 30, 2020;

        WHEREAS, Defendants have not appeared in this case;

        WHEREAS, the parties failed to file the joint letter or proposed case management plan. It

is hereby

        ORDERED that, if Plaintiffs are in communication with Defendants, the parties shall file

the joint letter and proposed case management plan as soon as possible and no later than August

31, 2020, at noon, and shall explain why they have not complied with the Court’s deadlines. If
          Case 1:20-cv-04979-LGS Document 23 Filed 08/28/20 Page 2 of 2


Defendants refuse to cooperate in the preparation of these documents, Plaintiffs shall prepare and

file them. If Plaintiffs are not in communication with Defendants, no later than August 31, 2020,

at noon, Plaintiffs shall file a letter (1) requesting adjournment of the initial pretrial conference

for up to 30 days, (2) proposing a date prior to the conference to present an Order to Show Cause

for default judgment as to Defendants and related papers as provided in the Court’s Individual

Rules. It is further

       ORDERED that Plaintiffs shall serve a copy of this Order on Defendants and shall file

affidavits of service no later than September 11, 2020.

Dated: August 28, 2020
       New York, New York




                                                   2
